Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 4/21/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 21-29, 31-38 and 40 renumbered 1-18 are allowed.

Reason for Allowance
The present invention is directed to a method for sending reference and control information in a wireless network. 
Each independent claim identifies the uniquely distinct features, particularly:
determining, by the terminal device in response to receiving the first reference signal and not receiving the first downlink control information in the first time unit, that receiving of the first downlink control information in the first time unit failed; and
sending, by the terminal device, on a first resource corresponding to the first time unit, first feedback information to the network device, wherein the first feedback information indicates that the terminal device failed to receiving of the first downlink control information in the first time unit.

You (US 20170230994 A1) discloses a method for communicating downlink control information (Fig 1-16).
Yum (US 20180338318 A1) discloses a method for receiving control information having multiple component carrier groups in a wireless communication system (Fig 1-16).
Islam (US 20180317213 A1) discloses a method for downlink control channel signaling.

All the prior art disclose conventional method for sending reference and control information in a wireless network, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-31823182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473